Citation Nr: 9906543	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-10 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for alcohol abuse and 
polysubstance dependence.  

3.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issues of entitlement to service connection for alcohol 
abuse and polysubstance dependency and of entitlement to non-
service connected pension benefits are addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's flat feet and his period of active military 
service or some incident thereof.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
flat feet is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records were negative for any 
reference to complaint, diagnosis or treatment of flat feet.    

Records from the Trover Clinic dated from December 1978 to 
October 1979 showed treatment for paraspinous muscle spasm 
and hepatitis secondary to intravenous drug use.  There was 
no reference to flat feet.  

In January and February 1992, the veteran was hospitalized in 
Western State Hospital.  The admission was for psychiatric 
purposes only.  No information was recorded regarding the 
veteran's feet.    

The veteran was voluntarily admitted to Topeka State Hospital 
in February 1993 for psychiatric treatment.  No findings 
regarding the feet were revealed in the records.  

With the claim received in October 1995, the veteran stated 
that the arches of both feet dropped during basic training.  
The drill sergeants ignored his complaints of pain and would 
not let him go on sick call.    

The veteran was afforded a VA general medical examination in 
August 1996.  He reported a history of disorders including 
flat feet.  Physical examination revealed flat feet.  The 
remainder of the examination was unremarkable.  The diagnosis 
included flat feet.  

The veteran also underwent an orthopedic examination 
specifically for the feet.  He reported a history of flat 
feet.  Subjectively, the veteran complained of bilateral foot 
pain after a long walk.  Objective examination revealed 
rather severe flat feet.  Posture, function, and gait were 
normal.  There were no skin or vascular changes.  The 
diagnosis was flat feet.  

In April 1997, the veteran testified at a personal hearing.  
He first had problems with flat feet during basic training.  
He had sharp pain after long walks.  His drill sergeant 
refused to let him see a doctor or stop walking.  He was 
never treated in service or after service for flat feet.  The 
veteran testified that he did not have a physical examination 
at discharge from service.  He asserted that the undated 
Chapter 10 examination with his service medical records 
contained numerous errors and omissions.  During the hearing, 
the veteran submitted a written personal statement that 
mirrored his testimony.  

Records from Pennyroyal Center dated from April to June 1997 
were negative for treatment or evaluation of flat feet.  

In October 1997, the Social Security Administration (SSA) 
informed the RO that the veteran's disability claim was 
pending and that copies of associated decisions and medical 
records could not be released.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

With respect to the veteran's claim for flat feet, the Board 
finds that the claim is not well grounded.  He is currently 
diagnosed as having flat feet.  Although service medical 
records are negative for diagnosis or treatment of flat feet 
in service, the veteran has stated that he had problems with 
flat feet in service.  This statement must be accepted as 
true at this stage of adjudication.  Robinette, 8 Vet. 
App. at 77-78; King, 5 Vet. App. at 21.  However, the claim 
is not well grounded because there is no competent medical 
evidence linking the current flat foot disorder to active 
military service from which he was discharged more than 20 
years ago.  The veteran's personal opinion, offered without 
the benefit of any medical education, as to the relationship 
between the complaints in service and the current diagnosis 
of flat feet is not competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Lacking the 
requisite medical evidence of a nexus between the current 
medical disorder and the claimed in-service injury, the claim 
is not well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his claim for service 
connection for flat feet, he must submit competent medical 
evidence of a nexus between the flat feet and his period of 
military service.  Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for flat feet is denied.  


REMAND

The veteran seeks entitlement to service connection for 
alcohol abuse and polysubstance dependence.  He asserts that 
he was discharged as a result of these difficulties, which 
began in service.  However, his separation document does not 
reveal the reason for his discharge.  There are no other 
service personnel records in the claims folder.  The Board 
acknowledges that the RO previously requested these records.  
The request was returned by the National Personnel Records 
Center (NPRC) with instructions to resubmit the request in 90 
days.  It does not appear that the request was in fact 
resubmitted.  As of the date of issuance of the 
administrative decision on the character of discharge in June 
1996, no records were received.  

The veteran seeks entitlement to a permanent and total 
disability rating for non-service connected pension purposes.  
A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  Entitlement to 
pension may be established if the veteran has a 100 percent 
schedular evaluation for pension purposes, if specific 
percentage criteria are met with respect to individual 
disabilities, or if permanent and total disability is found 
on an extra-schedular basis.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17.  

At this time, the veteran has the following non-service 
connected disabilities: flat feet, rated as 10 percent 
disabling; and migraine or sinus headaches, alcohol 
abuse/polysubstance dependence, antisocial personality 
disorder, and fracture of the right fifth metacarpal, each 
rated as 0 percent disabling.  His combined non-service 
connected disability rating is 10 percent. 

The Board notes that one of the veteran's non-service 
connected disabilities referenced on the rating sheet is 
antisocial personality disorder.  However, the medical 
evidence of record reveals another psychiatric diagnosis of 
psychosis not otherwise specified.  The veteran has not been 
afforded a VA psychiatric examination to reconcile these 
diagnoses and to evaluate the level of disability resulting 
therefrom.  

In addition, a review of the claims folder suggests that some 
medical information related to the psychiatric disorder has 
not been obtained by the RO.  The April 1997 evaluation from 
Pennyroyal Center indicates that he was recently discharged 
from a psychiatric hospitalization at the Owensboro Mercy 
Health Care System and was referred to the Pennyroyal Center 
by his treating physician.  The notes further state that he 
had been hospitalized at Owensboro Mercy Health Care System 
twice.  The claims folder contains no evidence from this 
medical facility.  

Finally, the RO attempted to secure the records associated 
with the veteran's Social Security disability claim.  "As 
part of the Secretary's obligation to review a thorough and 
complete record, VA is required to obtain evidence from the 
Social Security Administration . . . and to give that 
evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In October 1997, 
the SSA informed the RO that a claim was pending and the 
records could not be released.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request copies of the 
veteran's complete service personnel 
records, to include any records of 
disciplinary action, courts martial, or 
similar proceedings.   

2.  The RO should request that the 
veteran provide the names and addresses 
of any medical professional from whom he 
has received treatment for any non-
service connected disorder, to include 
Owensboro Mercy Health Care System.  
After securing the necessary releases, 
the RO should attempt to obtain any 
medical records not already in the claims 
folder.  

3.  After securing any necessary release, 
the RO should again request from the 
Social Security Administration copies of 
all decision, disability determination 
transmittals, and medical records 
associated with the veteran's disability 
claim.  

4.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability present, to include antisocial 
personality disorder and psychosis not 
otherwise specified.  Any indicated tests 
and studies deemed necessary by the 
examiner should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is asked to 
list each psychiatric disorder present, 
if any, and to describe the 
symptomatology and resulting disability 
associated with each disorder.  Prior to 
the examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement service 
connection for alcohol abuse and 
polysubstance dependency and the claim of 
entitlement to a permanent and total 
disability rating for non-service 
connected purposes.  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
He is free to submit additional evidence if desired.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 10 -


